        Case 1:16-cv-05733-JPO Document 72 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER VARGAS,
                            Plaintiff,
                                                             16-CV-5733 (JPO)
                    -v-
                                                                  ORDER
 ST. LUKES ROOSEVELT HOSPITAL
 CENTER et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

      The amended order of reference to Magistrate Judge Gorenstein at Docket Number 71 is

hereby withdrawn.

      SO ORDERED.

Dated: April 27, 2020
       New York, New York

                                         ____________________________________
                                                    J. PAUL OETKEN
                                                United States District Judge
